DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment received on 1/12/2021 amending claims 1-7 has been entered by the examiner.  

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 1/12/2021 has been entered and considered by the examiner.

35 USC 112 CLAIM REJECTIONS
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



5.	Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claims 1, 6, and 7, they recite “if nodes under the subtree of which the vertex is the first node do not include a node that reduces the total number of packets as a result of being moved, move a node that is included in the nodes under the subtree and does not change the total number of packets, to under the third node”.  Therefore, it is not clear to the Examiner what this limitation is trying to say.  It appears to be saying that even if moving a node doesn’t reduce the number of packets, it can still be moved.
For purposes of examination, Examiner interprets the as stated above but clarity should be provided to ensure this is clearly claimed.  
Dependent claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Matsuura (Matsuura, "Optimization Challenge: Maximizing Lifetime of a Data-Gathering Sensor Tree," 2016 IEICE Communication Society Conference, September 20, 2016, 2 pages).
Regarding claims 1, 6, and 7, Matsuura teaches a path selection apparatus/method/ non-transitory computer-readable recording medium for selecting a path along which sensor reports stored in packets are transmitted from lower nodes to upper nodes in a sensor tree that is constituted by a plurality of nodes including a plurality of sensor nodes (Introduction), the path selection apparatus comprising:
a processor; a memory device storing a program that causes the processor to (i.e. a sensor capturing data and along with receiving and transmitting reports would necessarily have a processor and memory to perform these functions): 
select a first node in the sensor tree, move a second node to under a third node in the sensor tree if a total number of packets transmitted and received in the sensor tree is reduced as a result of the second node being moved to under the third node, the first node having a child node under the first node, the second node being located under a subtree of which a vertex is the first node, the third node not belonging to the subtree (Sec. 2; T,(i) is the number of sending packets in a data the latter part of the algorithm because the algorithm may end gathering cycle for node , R,(i) is the number of receiving before the load balancing is made; i.e. the number of transmit and receive packets are used to determine the value of L(i), when Lmax-Lmin is larger than a value, candidates are determined to move to a different tree with a different parent so if the second node can be the node determined to be moved, it would move to a third node which is part of a different subtree and this would be based on the number of packets transmitted and received by a node); and 
if nodes under the subtree of which the vertex is the first node do not include a node that reduces the total number of packets as a result of being moved, move a node that is included in the nodes under the subtree and does not change the total number of packets, to under the third node (Sec. 2; T,(i) is the number of sending packets in a data the latter part of the algorithm because the algorithm may end gathering cycle for node , R,(i) is the number of receiving before the load balancing is made; i.e. energy need to transmit and receive packets are also used to determine the value of L(i), a change in energy needed could also cause a node to move).
Regarding claim 2, Matsuura teaches the limitations of the previous claims.  Matsuura further teaches wherein the processor determines a change in the total number of packets as a result of movement of a node, with respect to each node under the subtree of which the vertex is the first node, and moves a node that most reduces the total number of packets (Sec. 2; T,(i) is the number of sending packets in a data the latter part of the algorithm because the algorithm may end gathering cycle for node , R,(i) is the number of receiving before the load balancing is made; i.e. the number of transmit and receive packets are used to determine the value of L(i), when Lmax-Lmin is larger than a value, candidates are determined to move to a different tree with a different parent so if the second node can be the node determined to be moved, it would move to a third node which is part of a different subtree and this would be based on the number of packets transmitted and received by a node).  
Regarding claim 3, Matsuura teaches the limitations of the previous claims.  Matsuura further teaches wherein if nodes are repeatedly moved in the sensor tree, the processor sets an upper limit of the number of times each node is selected as a vertex node of a subtree (Sec. 2; In Step 3, it is judged if the node have been selected as Nmax more than alpha times. If the answer is “yes”, the algorithm ends; i.e. after the node is selected more than a given number of times, the nodes are not moved anymore. This would be for nodes that become/are vertex or not).  
Regarding claim 4, Matsuura teaches the limitations of the previous claims.  Matsuura further teaches wherein if nodes are repeatedly moved in the sensor tree, the processor sets an upper limit of the number of times each node is moved (Sec. 2; In Step 3, it is judged if the node have been selected as Nmax more than alpha times. If the answer is “yes”, the algorithm ends; i.e. after the node is selected more than a given number of times, the nodes are not moved anymore).  
Regarding claim 5, Matsuura teaches the limitations of the previous claims.  Matsuura further teaches wherein if nodes are repeatedly moved in the sensor tree, the processor sets an upper limit of the number of times a node that does not change the total number of packets is moved (Sec. 2; In Step 3, it is judged if the node have been selected as Nmax more than alpha times. If the answer is “yes”, the algorithm ends; i.e. after the node is selected more than a given number of times, the nodes are not moved anymore. As discussed above, the node can be selected based on energy rather than packets numbers).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474